Loan No. 07-0084291

AMENDED AND RESTATED LOAN AGREEMENT
(Portfolio)

BY AND AMONG

GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, as Agent and Lender

AND

THE OTHER FINANCIAL INSTITUTIONS
WHO ARE OR HEREAFTER BECOME PARTIES
TO THIS AGREEMENT,

AND

EACH OF THE BORROWER ENTITIES IDENTIFIED IN THE FIRST
PARAGRAPH OF THIS LOAN AGREEMENT

$23,238,842.49 Loan

8 Medical Office Buildings
TABLE OF CONTENTS

List of Exhibits and Schedules

         
Exhibit A
  -   Legal Description of Land
Exhibit B
  -   Litigation
Exhibit C
  -   Amortization Schedule
Exhibit D
  -   Reserved
Exhibit E
  -   Interest Holder Agreement
Exhibit F
  -   Reserved
Exhibit G
  -   Title Insurance Amounts
Exhibit H
  -   Square Footage of Project
Exhibit I
  -   Reserves Balances

         
Schedule I
  -   Ground Leases and Master Leases
Schedule II
  -   Calculation of Net Operating Income
Schedule III
  -   Security Documents
Schedule IV
  -   General Conditions for Advances
Schedule V
  -   Index of Defined Terms

Loan No. 07-0084291

AMENDED AND RESTATED LOAN AGREEMENT
(Portfolio)

This AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made as of
May 12, 2011 (the “Effective Date”) by and among GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GECC” and in
its capacity as agent for the hereinafter defined Lender, together with its
successors and assigns, “Agent”), the financial institutions other than GECC who
are or hereafter become parties to this Agreement (together with GECC
collectively, or individually, as the context may require, “Lender”) G&E HC REIT
II ALICE MOB, LLC, a Delaware limited liability company (“Alice”), G&E HC REIT
II CARLSBAD MOB, LLC, a Delaware limited liability company (“Carlsbad”), G&E HC
REIT II HOBBS MOB, LLC, a Delaware limited liability company (“Hobbs”), G&E HC
REIT II HOPE MOB, LLC, a Delaware limited liability company (“Hope”), G&E HC
REIT II LAKE CHARLES MOB, LLC, a Delaware limited liability company (“Lake
Charles”), G&E HC REIT II LUFKIN MOB, LLC, a Delaware limited liability company
(“Lufkin”), G&E HC REIT II VICTORIA MOB, LLC, a Delaware limited liability
company (“Victoria”), and G&E HC REIT II WHARTON MOB, LLC, a Delaware limited
liability company (“Wharton”), jointly and severally (collectively and
individually, as the context may require, “Borrower”). Each Borrower’s sole
member is G&E HC REIT II DIXIE-LOBO MOB PORTFOLIO, LLC, a Delaware limited
liability company (“Borrower Sole Member”). This Agreement amends and restates
in its entirety, and replaces and supersedes as of the Effective Date with
respect to the hereinafter defined Loan and Projects, that certain Loan
Agreement executed as of December 29, 2006, by and among Agent, Lender, and
certain Affiliates of Seavest, Inc., named therein (collectively, the “Original
Borrowers”) (as amended prior to the Effective Date, the “Original Loan
Agreement”). The Original Loan Agreement remains in full force and effect as
against the Original Borrowers with respect to liabilities and obligations
arising thereunder prior to the Effective Date.

RECITALS



A.   Lender and Agent have made a loan to the Original Borrowers pursuant to and
in accordance with the Original Loan Agreement and the Loan Documents described
and defined therein (collectively, as amended prior to the Effective Date, the
“Original Loan Documents”).



B.   In connection with Borrower’s acquisition of certain of the loan collateral
described in the Original Loan Documents, Lender and Agent have agreed to modify
the terms of the loan made thereunder.



C.   Lender and Agent have agreed, subject to the terms and conditions contained
herein and in that certain Assumption and Modification Agreement executed of
even date herewith (the “Assumption”), to confirm a loan to Borrower, evidenced
by that certain Modified Promissory Note (Portfolio) of even date herewith
(together with all amendments thereto and substitutions therefor, the “Note”) in
the original principal amount of Twenty-Three Million Two Hundred Thirty-Eight
Thousand Eight Hundred Forty-Two and 49/100 Dollars ($23,238,842.49) (the
“Loan”). The terms and provisions of the Note are hereby incorporated herein by
reference in this Agreement.



D.   Each Borrower is the owner of a leasehold interest in certain land as more
particularly described on Exhibits A-1 through A-8 hereto (such parcels of land
being referred to, individually or collectively, as the context may require, as
the “Property”), including the improvements located thereon (individually or
collectively, as the context may require, the “Improvements”). Each Borrower
(other than Victoria) is the beneficiary of certain nonexclusive pedestrian and
vehicular easements (individually or collectively, as the context may require,
the “Easement”) more particularly described in Section 5.2 of the Ground Leases
set forth on Schedule I hereto between the landlord entities described on
Schedule I (each a “Landlord” and collectively, “Landlords”) as landlord and a
Borrower as tenant dated as of the dates set forth on Schedule I, as amended by
the Recognition Agreements (as hereinafter defined) (each, as amended, a “Ground
Lease” and collectively, the “Ground Leases”). Each Property, together with the
Improvements and the Easement located thereon (if applicable) is referred to,
individually or collectively, as the context may require, as the “Project”. The
Improvements are being operated as medical office buildings in accordance with
the Ground Lease, or such other uses by Landlord as may be permitted Landlord
under the Master Leases and that do not constitute a default under the Ground
Leases; or with Agent’s consent (not to be unreasonably withheld) other
permitted uses in accordance with the Ground Leases.



E.   The proceeds of the Loan have been used for the purpose of refinancing
and/or constructing the Projects and the other purposes described herein.



F.   Each Borrower’s obligations under the Loan are secured by, among other
things, (a) a first priority Leasehold Mortgage/Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (or document of similar
title) of even date with the Original Loan Agreement made by such Borrower in
favor of Agent and described on Schedule III attached to this Agreement (as
modified from time to time, including by the Assumption, each a “Mortgage” and
collectively, the “Mortgages”) encumbering solely its respective Project, and
(b) an Assignment of Leases and Rents of even date with the Original Loan
Agreement made by such Borrower in favor of Agent and described on Schedule III
attached to this Agreement (as modified from time to time, including by the
Assumption, each an “Assignment of Leases” and collectively, the “Assignments of
Leases”) encumbering solely its respective Project. This Agreement, the Note,
the Mortgages, the Assignments of Leases, the Environmental Indemnity, the
Agreement of Principal, and any other documents evidencing or securing the Loan
or executed by Borrower or Principal (as hereinafter defined) or any other
person or entity in connection therewith, and any modifications, substitutions,
renewals and extensions thereof, are referred to herein collectively as the
“Loan Documents.”



G.   An index of defined terms appears on the attached Schedule V.

NOW, THEREFORE, in consideration of the foregoing and the mutual conditions and
agreements contained herein, the parties agree as follows:

ARTICLE I
THE LOAN

1.1 Loan Balance. As of the Effective Date, the outstanding principal balance of
the Loan Twenty-Three Million Two Hundred Thirty-Eight Thousand Eight Hundred
Forty-Two and 49/100 Dollars ($23,238,842.49) (the “Loan Amount”).

1.2 Loan Term.The Loan shall mature on December 28, 2011 (the “Maturity Date”).

1.3 Interest Rate.

1.3.1 Interest Rate. Borrower shall pay interest on the outstanding principal
balance of the Loan at a fixed rate per annum equal to six and three hundred
forty thousandths percent (6.340%) (the “Interest Rate”).

1.3.2 Interest Calculation. Interest shall be calculated based on a three
hundred and sixty (360) day year and charged for the actual number of days
elapsed (including the first day and excluding the last). If Borrower fails to
pay any installment of interest or principal within five (5) days after the date
on which the same is due, Borrower shall pay to Agent a late charge on such
past-due amount, as liquidated damages and not as a penalty, equal to the
greater of (a) interest at the default rate set forth in the Note on such amount
from the date when due until paid, or (b) five percent (5%) of such amount, but
not in excess of the maximum amount of interest allowed by applicable law. While
any Event of Default exists, the Loan shall bear interest at the default rate
set forth in the Note.

1.4 Payments.

1.4.1 Payments at Interest Rate.

Commencing on July 1, 2011, Borrower shall make interest payments monthly in
arrears on the first (1st) day of each month, computed on the outstanding
principal balance of the Loan at the Interest Rate.

1.4.2 Principal Payments.

Commencing on July 1, 2011, and on the first (1st) day of each month thereafter
until the Repayment Date, Borrower shall make a monthly principal amortization
payment with respect to the Loan in the applicable amount set forth on Exhibit C
attached hereto.

“Repayment Date” means the date upon which the entire then outstanding principal
balance of the Loan and all unpaid interest thereon and other sums due and then
payable pursuant to the Loan Documents, including, without limitation, the
Make-Whole Amount, if any, have been paid in full.

1.5 Intentionally deleted.

1.6 Prepayments of Loan.

During the remaining term of the Loan, Borrower may prepay the outstanding
principal balance of the Loan in full but not in part, at any time, provided
Borrower gives Agent at least fifteen (15) days prior written notice and pays to
Lender the applicable Make-Whole Amount, if any.

1.6.1 If the Loan is accelerated for any reason other than casualty or
condemnation, and if the Loan is closed to prepayment, Borrower shall pay the
applicable Make-Whole Amount, the fee set forth in Section 1.6.1 above and all
other amounts outstanding under the Loan Documents.

1.7 Intentionally Omitted.

1.8 Make-Whole Amount. In the event that Borrower prepays the outstanding
principal balance of the Loan prior to the Maturity Date, Borrower shall pay an
amount (the “Make-Whole Amount”), never less than zero, equal to, as calculated
by Agent, the greater of (i) one percent (1%) of the outstanding principal which
then bears interest at a fixed rate (the “Fixed Rate Amount”) being prepaid and
(ii) the Yield Maintenance Amount. As used herein, the “Yield Maintenance
Amount” shall mean the excess, if any, of (A) the sum of the net present values
of each scheduled interest and principal payment of the Fixed Rate Amount,
including, but not duplicating, the payment of the balance of the Loan (together
with accrued interest thereon) on the Maturity Date, discounted to the date of
the prepayment at an interest rate equal to the Replacement Treasury Yield over
(B) the Fixed Rate Amount. As used herein, the term “Replacement Treasury Yield”
shall mean the rate of interest equal to the then current annualized yield on
securities issued by the United States Treasury having a maturity date most
closely equivalent to the Maturity Date as published by the Federal Reserve
System in its “Statistical Release H.15(519), Selected Interest Rates” under the
caption “U.S. Government Securities Treasury Constant Maturities”, on the Friday
immediately preceding the week in which the respective prepayment is to be made
(or if not published on that day, then on the day preceding such Friday on which
it is published). If the remaining term is less than one year, the Replacement
Treasury Yield will equal the yield for 1-Year Treasuries. If the remaining term
is 1-Year, 2-Year, etc., then the Replacement Treasury Yield will equal the
yield for the Treasuries with a maturity equaling the remaining term. If the
remaining term is longer than one year but does not equal one of the maturities
being quoted, then the Replacement Treasury Yield will equal the yield for
Treasuries with a maturity closest to but not exceeding the remaining term.
Notwithstanding the foregoing, no Make Whole Amount shall apply if payment is
made during the three (3) months prior to the Maturity Date.

1.9 Capital Adequacy; Increased Costs; Illegality.

(a) If Agent determines that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lender
with any request or directive regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law), in each case,
adopted after the Effective Date, from any central bank or other governmental
authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by Lender and thereby
reducing the rate of return on the Loan made by Lender hereunder as a
consequence of its obligations hereunder to a level below that which Lender
would have achieved but for such adoption, change or compliance, then Borrower
shall from time to time upon fifteen (15) days prior notice from Agent, pay to
Lender additional amounts sufficient to compensate Lender for such reduction. A
certificate as to the amount of that reduction and showing the basis of the
computation thereof submitted by Agent to Borrower shall, absent manifest error,
be final, conclusive and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), in each case adopted after
the Effective Date, there shall be any increase in the cost to Lender of
maintaining the Loan (other than an increase in cost solely as a result of
income or franchise taxes payable by Lender), then Borrower shall from time to
time, upon demand by Agent, pay to Lender additional amounts sufficient to
compensate Lender for such increased cost. A certificate as to the amount of
such increased cost, submitted to Borrower by Agent, shall be conclusive and
binding on Borrower for all purposes, absent manifest error. Lender agrees that,
as promptly as practicable after it becomes aware of any circumstances referred
to above which would result in any such increased cost, Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrower pursuant to this Section 1.9(b).

ARTICLE II
SECURITY

2.1 Collateral. The Loan and all other indebtedness and obligations under the
Loan Documents shall be secured by the following (collectively, the
“Collateral”): (a) the Mortgages, (b) the Assignments of Leases, and (c) any
other collateral or security described in this Agreement or in any of the other
Loan Documents.

ARTICLE III
CONDITIONS PRECEDENT

Agent’s obligation to close the modification of the Loan contemplated by this
Agreement and the Assumption is subject to satisfaction of all of the following
conditions:

3.1 Loan Documents. Agent shall have received the following Loan Documents, all
in form and substance satisfactory to Agent:

(a) this Agreement;

(b) the Note;

(c) the Mortgages;

(d) the Assignments of Leases;

(e) such Uniform Commercial Code financing statements and/or amendments as Agent
may reasonably require;

(f) an Agreement of Principal relating to the Loan (the “Agreement of
Principal”) executed as of the Effective Date by Grubb & Ellis Healthcare REIT
II, Inc., a Maryland corporation (“Principal”);

(g) a Hazardous Wastes Indemnity Agreement (“Environmental Indemnity”) executed
by the Original Borrowers and Richard Segal of even date with the Original Loan
Agreement;

(h) Collateral Assignments of Lease Guaranty (as amended by the Assumption)
executed by the Original Borrowers, with respect to each of the Guaranties;

(i) Agreements Regarding Ground Lease (as modified by the hereinafter defined
Ground Lessor Estoppel Certificates and the Assumption, the “Recognition
Agreements”) executed by the Landlords and the Original Borrowers, with respect
to each of the Ground Leases;

(j) Subordination, Non-Disturbance and Attornment Agreements (“Master Lease
SNDAs”) executed by Agent for the benefit of Lender, Borrower and the Landlords,
with respect to each of the Master Leases except Alice and Carlsbad, and with
respect to the Victoria Master Lease, executed by Triad Hospitals, Inc.
acknowledging its consent to the Collateral Assignment of Lease Guaranty
(referred to in subclause (h) above), and with respect to the Hope Master Lease,
executed by Triad Hospitals, Inc. and Signature Hospital, LLC acknowledging
their consent to the Collateral Assignment of Lease Guaranty (referred to in
subclause (h) above), all as amended by the Assumption;

(k) The Assumption; and

(l) Authorization to file UCC-1 financing statements executed by Borrower.

Agent acknowledges that the documents described in clauses (c) – (d) and (g) –
(k) were delivered in connection with the closing of the loan under the Original
Loan Agreement.

3.2 Intentionally Omitted.

3.3 Appraisal. To the extent required by Agent, Agent shall obtain an appraisal
report for each Project, in form and content acceptable to Agent, prepared by an
independent MAI appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act (“FIRREA”) and the regulations promulgated pursuant
to such act. Borrower may provide to Agent a copy of any FIRREA appraisal
prepared for another lender within the past six (6) months. Agent may, in its
sole discretion: (a) accept such appraisal; (b) request an update of such
appraisal; or (c) retain an MAI appraiser to perform a new appraisal.

3.4 Title Policies and Endorsements. Agent shall have received commitments for
title insurance in the amounts equal to the amount allocated to each Project on
Exhibit G hereto and issued by First American Title Insurance Company or another
title insurance company satisfactory to Agent (“Title Company”). On or before
the Effective Date, Agent shall receive, for the benefit of Lender, title
insurance policies or signed “marked-up” commitments for title insurance,
acceptable to Agent, insuring that the lien of the Mortgages (as modified,
including by the Assumption) is a valid first lien on the leasehold estate in
the Project, subject only to exceptions to title approved by Agent (each a
“Title Policy” and collectively the “Title Policies”). Each Title Policy shall
also contain any endorsements required by Agent including without limitation,
restrictions, encroachments and minerals, first loss, extended coverage and last
dollar, to the extent available in the state where the respective Project is
located. Each Title Policy shall show all Leases at such Project as being
subordinate to the Mortgage with respect to the respective insured Project.

3.5 Survey. Agent shall have received and approved a survey of each Project,
prepared by a registered land surveyor in accordance with the most current
American Land Title Association/ American Congress on Surveying and Mapping
Standards and certified in favor of Agent, Lender (or in the case of the
following projects; Hobbs, Hope, Lake Charles, Victoria, Wharton certified to
General Electric Business Asset Funding Corporation or General Electric Business
Asset Funding Corporation of Arkansas in lieu of Lender or Agent), Borrower, and
the title insurer. The surveyor shall certify that no portion of the Property is
in a flood hazard area as identified by the Secretary of Housing and Urban
Development. The survey shall, together with a certificate from Borrower or the
applicable Landlord as to “no change”, be sufficient for the title insurer to
remove the general survey exception.

3.6 Environmental Report. To the extent required by Agent, Agent shall have
received a Phase I Environmental audit of each Project. The audit shall (i) be
addressed to Agent for the benefit of Lender; (ii) state that Agent and Lender
may rely thereon; and (iii) be acceptable to Agent in its sole discretion.

3.7 Leases. All leases for all or any portion of the Project, including without
limitation, those certain Master Leases (each a “Master Lease” and collectively,
the “Master Leases”) between Borrower as landlord and Landlord as tenant (as
applicable to each Project) dated as of the dates set forth on Schedule I and
all guaranties, if any, of the leases, but excluding the Ground Leases, (and, as
to subleases under the Master Leases, only to the extent Borrower has rights of
approval with respect to such subleases and guaranties thereof) (collectively,
the “Leases”), shall be in form and substance, with tenants and guarantors, as
applicable, reasonably acceptable to Agent. All Leases shall limit the use of
the premises which is subject to such Lease to medical office purposes,
including only those ancillary office uses permitted under the applicable Ground
Lease or with Agent’s consent (not to be unreasonably withheld), and other uses
permitted under the applicable Ground Lease; provided, however, it shall not be
a default hereunder if the Landlord, as tenant under the Master Lease, uses a
Project for other purposes that are permitted under said Master Lease and that
do not constitute a default under the Ground Lease. Agent acknowledges that the
Master Leases and Leases listed on Schedule I have been approved by Agent.

3.8 Insurance. Borrower shall have provided Agent with and Agent shall have
approved copies of certificates evidencing the insurance policies required to be
delivered pursuant to the Mortgages or such other evidence of Borrower’s
insurance coverage approved by Agent in its reasonable discretion.

3.9 Compliance with Laws. Borrower shall have submitted and Agent shall have
approved (a) a final certificate of occupancy and/or letter of completion (or
the equivalent) for the Project structure/shell (which materials were provided
in connection with the Closing under the Original Loan Agreement), (b) evidence
satisfactory to Agent in its reasonable discretion that the Project complies in
all material respects with all applicable laws (including, without limitation,
all building, zoning, density, land use, ordinances, regulations and planning
requirements), covenants, conditions and restrictions, subdivision requirements
(including, without limitation, parcel maps), and environmental impact and other
environmental requirements.

3.10 Additional Items. Lender shall have received such other items as Lender may
reasonably request prior to the Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

As an inducement to Lender to permit Borrower to assume the Loan, Borrower
hereby represents and warrants as follows, which representations and warranties
shall be true as of the date hereof and shall remain true throughout the term of
the Loan (except where expressly provided to the contrary in this Agreement):

4.1 Borrower Existence. Each Borrower is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware with its principal place of business at c/o Grubb & Ellis Healthcare
REIT II, Inc., 1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705. Each
Borrower is qualified to do business and in good standing in the state in which
its respective Project is located. Each Loan Document to which Borrower is a
party has been duly authorized, executed, and delivered by Borrower, and each
constitutes the duly authorized, valid, and legally binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to,
as to enforcement only, bankruptcy, insolvency, moratorium and other similar
laws at the time in effect affecting the enforceability of the rights of
creditors generally and to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law). Each of
the Agreement of Principal and the Environmental Indemnity given by the
Principal has been duly authorized, executed (or, with respect to the
Environmental Indemnity, assumed pursuant to the Assumption), and delivered by
the Principal and each constitutes the duly authorized, valid, and legally
binding obligations of the Principal, enforceable against the Principal in
accordance with its terms subject to, as to enforcement only, bankruptcy,
insolvency, moratorium and other similar laws at the time in effect affecting
the enforceability of the rights of creditors generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4.1.1 Borrower Sole Member. Borrower Sole Member is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware with its principal place of business at c/o Grubb & Ellis
Healthcare REIT II, Inc., 1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705.
Borrower Sole Member is the sole member of each Borrower, and owns such member
interests free and clear of all liens, claims and encumbrances. Borrower Sole
Member has full right, power and authority to execute the Loan Documents on
behalf of itself and on behalf of each Borrower in its capacity as the sole
member of each Borrower. The sole member of Borrower Sole Member is Grubb &
Ellis Healthcare REIT II Holdings, LP, a Delaware limited partnership (“REIT II
Holdings”), whose general partner is Principal.

4.1.2 REIT II Holdings. REIT II Holdings is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware with its principal place of business at c/o Grubb & Ellis Healthcare
REIT II, Inc., 1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705. REIT II
Holdings has full right, power and authority to execute the Loan Documents on
behalf of Borrower Sole Member, in its capacity as sole member of Borrower Sole
Member.

4.1.3 Principal. Principal is a corporation duly formed, validly existing, and
in good standing under the laws of the State of Maryland with its principal
place of business at 1551 N. Tustin Avenue, Suite 300, Santa Ana, CA 92705.
Principal has full right, power and authority to execute the Loan Documents on
behalf of REIT II Holdings in its capacity as Principal and as the general
partner of REIT II Holdings.

4.1.4 Authority. Principal shall remain the general partner of REIT II Holdings
and shall, subject to the terms of the REIT II Holdings Partnership Agreement,
have indirect authority to make all material business decisions (including a
sale or refinance) for Borrower during the term of the Loan.

4.2 Intentionally deleted.

4.3 Borrowers’ Operating Agreements. True and complete copies of the operating
agreement governing each Borrower and any and all amendments thereto, (each an
“Operating Agreement” and collectively the “Operating Agreements”) have been
furnished to Lender. Each Operating Agreement constitutes the entire agreement
among the members of the respective Borrower relating to such Borrower and is
binding upon and enforceable against each of the members in accordance with its
terms. There are no other agreements, oral or written, relating to the ownership
or governance of any Borrower. No breach exists under any Operating Agreement
and no condition exists that with the giving of notice or the passage of time
would constitute a breach under any Operating Agreement.

4.4 Corporate Documents. True and complete copies of the articles of
incorporation and by-laws of Principal and all other documents creating
Principal (collectively, the “Incorporation Documents”) have been furnished to
Lender. There are no other agreements, oral or written, among any of the
shareholders of Principal relating to Principal that make any of the
representations made in any of the Loan Documents regarding the control and
management of Principal untrue or that contradict or cause a default under the
terms of any of the Loan Documents. The Incorporation Documents were duly
executed and delivered, are in full force and effect, and binding upon and
enforceable in accordance with their terms. The Incorporation Documents
constitute the entire understanding among the shareholders of Principal. No
breach exists under the Incorporation Documents and no act has occurred and no
condition exists that with the giving of notice or the passage of time would
constitute a breach under the Incorporation Documents.

4.5 Borrower Sole Member Operating Agreement. True and complete copies of the
operating agreement governing Borrower Sole Member and any and all amendments
thereto (collectively, the “Borrower Sole Member Agreement”) have been furnished
to Agent. The Borrower Sole Member Agreement constitutes the entire agreement
among the members of Borrower Sole Member relating to Borrower Sole Member and
is binding upon and enforceable against each of the members in accordance with
its terms. There are no other agreements, oral or written, among any of the
members of Borrower Sole Member relating to Borrower Sole Member. No breach
exists under the Borrower Sole Member Agreement and no condition exists that
with the giving of notice or the passage of time would constitute a breach under
the Borrower Sole Member Agreement.

4.6 REIT II Holdings Partnership Agreement. True and complete copies of the
partnership agreement governing REIT II Holdings and any and all amendments
thereto (collectively, the “REIT II Holdings Partnership Agreement”) have been
furnished to Agent. The REIT II Holdings Partnership Agreement constitutes the
entire agreement among the partners relating to REIT II Holdings and is binding
upon and enforceable against each of the partners in accordance with its terms.
There are no other agreements, oral or written, relating to the ownership and
governance of REIT II Holdings. No breach exists under the REIT II Holdings
Partnership Agreement and no condition exists that with the giving of notice or
the passage of time would constitute a breach under the REIT II Holdings
Partnership Agreement.

4.7 Intentionally deleted.

4.8 Intentionally deleted.

4.9 Other Agreements. To Borrower’s knowledge after due inquiry, as of the
Effective Date Borrower is not in default under any contract, agreement or
commitment to which it is a party, and with respect to all matters after the
date hereof, Borrower shall cure any such default prior to the expiration of the
applicable cure period. The execution, delivery and compliance with the terms
and provisions of this Agreement and the Loan Documents (to which it is a party)
will not (i) to Borrower’s knowledge, violate any provisions of law or any
applicable regulation, order or other decree of any court or governmental
entity, or (ii) to Borrower’s knowledge after due inquiry, conflict or be
inconsistent with, or result in any default under, any contract, agreement or
commitment to which Borrower is bound, including without limitation the Ground
Leases and the Master Leases. Borrower has delivered to Agent copies of any
agreements (including leases) between Borrower and any Affiliate related in any
way to the Project and any other agreements or documents materially affecting
the use and operation of the Project, to which Borrower is a party.

4.10 Property. A leasehold interest in the Property and a fee interest in the
Improvements is owned by Borrower free and clear of all liens, claims,
encumbrances, covenants, conditions and restrictions, security interests and
claims of others, other than (i) those security interests granted to Agent
pursuant to the Loan Documents and (ii) those other exceptions as have been
approved in writing by, or otherwise disclosed in writing to Agent prior to the
Closing. To the best of Borrower’s knowledge, the Project is in compliance with
all zoning requirements, building codes, subdivision improvement agreements,
ground leases, and all covenants, conditions and restrictions of record. The
zoning and subdivision approval of the Project and the right and ability to, use
or operate the Improvements are not in any way dependent on or related to any
real estate other than the Property, except for satisfaction of parking, ingress
and egress requirements with respect to certain Projects, which requirements are
satisfied through easements over adjoining property owned by the respective
Landlord. To the best of Borrower’s knowledge, there are no, nor are there any
alleged or asserted, violations of law, regulations, ordinances, codes, permits,
licenses, declarations, ground leases, covenants, conditions, or restrictions of
record, or other agreements relating to the Project, or any part thereof.

4.11 Property Access. The Property is accessible (via the Easement (where
applicable)) to fully improved and dedicated roads accepted for maintenance and
public use by the public authority having jurisdiction.

4.12 Utilities. All utility services necessary and sufficient for the use or
operation of the Project are available including water, storm, sanitary sewer,
gas, electric and telephone facilities.

4.13 Flood Hazards/Wetlands. To Borrower’s knowledge, the Property is not
situated in an area designated as having special flood hazards as defined by the
Flood Disaster Protection Act of 1973, as amended, or as a wetlands by any
governmental entity having jurisdiction over the Property.

4.14 Taxes/Assessments. The Landlord, as master lessee under the Master Lease,
is required to pay real estate or other taxes or assessments on or against the
Project or any part thereof. To Borrower’s knowledge, all such real estate taxes
relating to the Project which are due and payable have been paid by the
Landlord. Copies of the current general real estate tax bills with respect to
the Project (and with respect to certain other real property owned by Landlord)
have been delivered to Agent. To Borrower’s knowledge, as of the Effective Date,
there is no pending or contemplated action pursuant to which any special
assessment may be levied against any portion of the Project.

4.15 Eminent Domain. As of the Effective Date, there is no eminent domain or
condemnation proceeding pending or, to the best of Borrower’s knowledge
threatened, relating to the Project or any part thereof.

4.16 Litigation. As of the Effective Date, except as set forth in Exhibit B,
there is no litigation, arbitration or other proceeding or governmental
investigation pending or, to the best of Borrower’s knowledge, threatened
against or relating to Borrower, Borrower Sole Member, Principal or any of their
property, assets, or business, including the Project, which if decided adversely
would materially adversely affect the business, affairs, assets or financial
condition of Borrower, Borrower Sole Member, Principal, the Project, or the
prospects for repayment of the Loan.

4.17 Accuracy. Neither this Agreement nor any document, financial statement,
credit information, certificate or statement furnished to Lender by Borrower,
Borrower Sole Member or Principal contains any untrue statement of a material
fact or omits to state a material fact that would affect Agent’s or Lender’s
decision to make the Loan.

4.18 Foreign Ownership. None of Borrower, Borrower Sole Member, or Principal is
or will be, and no legal or beneficial interest of a member of Borrower is or
will be held, directly or indirectly, by a “foreign corporation”, “foreign
partnership”, “foreign trust”, “foreign estate”, “foreign person”, “affiliate”
of a “foreign person” or a “United States intermediary” of a “foreign person”
within the meaning of IRC Sections 897 and 1445, the Foreign Investments in Real
Property Tax Act of 1980, the International Foreign Investment Survey Act of
1976, the Agricultural Foreign Investment Disclosure Act of 1978, or the
regulations promulgated pursuant to such Acts or any amendments to such Acts.

4.19 Solvency. So long as each Borrower complies with that certain Contribution
Agreement dated as of the Effective Date, none of Borrower, Borrower Sole
Member, or Principal is insolvent and there has been no: (i) assignment made for
the benefit of the creditors of any of them; (ii) appointment of a receiver for
any of them or for the property of any of them; or (iii) bankruptcy,
reorganization, or liquidation proceeding instituted by or against any of them.

4.20 Financial Statement/No Change. Borrower has heretofore delivered to Agent
copies of the most current financial statements of Borrower and Principal. Said
financial statements were prepared on a basis consistent with that of preceding
years, and all of such financial statements present fairly the financial
condition of said Person as of the dates in question and the results of
operations for the periods indicated. Since the dates of such statements, there
has been no material adverse change in the business or financial condition of
any such Person. None of Borrower, Borrower Sole Member, or Principal has any
material contingent liabilities not provided for or disclosed in said financial
statements. There has been no material adverse change since December 31, 2010,
in the structure, business operations, credit, prospects or financial condition
of Borrower. There has been no material adverse change since December 31, 2010,
in the structure, business operations, credit, prospects or financial condition
of Principal or the Project.

4.21 Single Asset Entity. Borrower: (i) does not hold, directly or indirectly,
any ownership interest (legal or equitable) in any real or personal property
other than the interest which it owns in the Project and the proceeds therefrom;
(ii) is not a shareholder or partner or member of any other entity; and
(iii) does not conduct any business other than the ownership, management and
operation of the Project.

4.22 No Broker. No brokerage commission or finder’s fee is owing to any broker
or finder arising out of any actions or activity of Borrower in connection with
the Loan.

4.23 Employees. Borrower does not have any employees and shall not have any
employees until after the Repayment Date.

4.24 Master Leases. True, correct and complete copy of the Master Leases,
together with all amendments thereto and guaranties thereof, have been delivered
to Agent; and the Master Leases, and all amendments thereto and guarantees
thereof are in full force and effect as of the Effective Date.

4.25 Ground Leases.

(a) Borrower has provided Agent with true and complete copies of the Ground
Leases, together with all amendments thereto and any other documents in its
possession relating to the Ground Leases. The Ground Leases are in full force
and effect, and as of the Effective Date, to Borrower’s actual knowledge, no
default by Borrower or Landlord has occurred and is continuing under the Ground
Leases, nor is there, to Borrower’s actual knowledge as of the Effective Date,
any existing condition that with the giving of notice or passage of time, or
both, would constitute a default by Borrower or, to Borrower’s actual knowledge
based solely on ground lease estoppels obtained by Borrower and delivered to
Agent, Landlord under the Ground Leases. The Ground Leases have not been
modified or assigned by Borrower, or to Borrower’s actual knowledge, assigned as
of the Effective Date, by Landlord, except in connection with the fee mortgages
described in Section 3.1(k) above. As of the Effective Date, Borrower enjoys
quiet and peaceful possession of the Project, subject to its having leased the
property demised under the Ground Leases (and related improvements) to Landlord
as lessee under the Master Leases, and to Borrower’s knowledge, there are no
defenses for Borrower’s enforcement of its rights under the Ground Leases;

(b) a Memorandum of each Ground Lease has been recorded; each of the Ground
Leases permits the interest of the lessee thereunder to be encumbered by the
respective Mortgage; and none of the Ground Leases have been amended, except as
described in the applicable Recognition Agreement; and

(c) Neither Borrower’s interest under any Ground Lease nor the leasehold estate
created thereby (each a “Leasehold Estate”) is, as of the Effective Date, or
will be (subject to Borrower’s contest rights pursuant to Section 13 of the
Mortgages) at any time on or before the Repayment Date, subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgages, other than
the lien of taxes and assessments not yet delinquent or the exceptions to title
set forth in the Title Policies.

4.26 Lease Guaranties. True, correct and complete copies of: (i) the Lease
Guaranties, each executed by Triad Hospitals, Inc. with respect to Landlord’s
obligations under the Master Leases for the Hope Project and the Victoria
Project and (ii) the Assignment and Assumption of Leases and Contract executed
by Signature Hospital, LLC assuming but not releasing Triad Hospitals, Inc. for
the Hope Project (each a “Guaranty” and collectively, the “Guaranties”),
together with all amendments thereto, have been delivered to Agent, and, to
Borrower’s knowledge, are in full force and effect as of the Effective Date.

4.27 Anti-Terrorism and Anti-Money Laundering Compliance.

4.27.1 Compliance with Anti-Terrorism Laws. Borrower represents and warrants to
Agent that it is not, and, after making due inquiry, that no Person who owns a
controlling interest in or otherwise controls Borrower is, (i) listed on the
Specially Designated Nationals and Blocked Persons List (the “SDN List”)
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list (“Other Lists” and, collectively with
the SDN List, the “Lists”) maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, “OFAC Laws and
Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). The OFAC Laws and Regulations and the Executive Orders are
collectively referred to in this Amendment as the “Anti-Terrorism Laws”.
Borrower represents and warrants that it requires, and it has taken reasonable
measures to ensure compliance with the requirement, that no Person who owns any
direct interest in Borrower is or shall be listed on any of the Lists or is or
shall be a Designated Person. This Section 4.27 shall not apply to any Person to
the extent that such Person’s interest in the Borrower is through a U.S.
Publicly-Traded Entity. As used in this Agreement, “U.S. Publicly-Traded Entity”
means a Person (other than an individual) whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such a Person.

4.27.2 Funds Invested in Borrower. Borrower represents and warrants that it has
taken reasonable measures appropriate to the circumstances (and in any event as
required by law), with respect to each holder of a direct or indirect interest
in any Borrower, to assure that funds invested by such holders in Borrower are
derived from legal sources (“Anti-Money Laundering Measures”). The Anti-Money
Laundering Measures have been undertaken in accordance with the Bank Secrecy
Act, 31 U.S.C. §§ 5311 et seq. (“BSA”), and all applicable laws, regulations and
government guidance on BSA compliance and on the prevention and detection of
money laundering violations under 18 U.S.C. §§ 1956 and 1957 (collectively with
the BSA, “Anti-Money Laundering Laws”).

4.27.3 No Violation of Anti-Money Laundering Laws. Borrower represents and
warrants to Agent, to its actual knowledge after making such due inquiry as is
required by law, that neither Borrower nor any holder of a direct or indirect
interest in any Borrower (i) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering under
18 U.S.C. §§ 1956 and 1957, drug trafficking, terrorist-related activities or
other money laundering predicate crimes, or any violation of the BSA, (ii) has
been assessed civil penalties under any Anti-Money Laundering Laws, or (iii) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.

4.27.4 Borrower Compliance with Anti-Money Laundering Laws. Borrower represents
and warrants to Agent that it has taken reasonable measures appropriate to the
circumstances (in any event as required by law), to ensure that Borrower is in
compliance with all current and future Anti-Money Laundering Laws and laws,
regulations and government guidance for the prevention of terrorism, terrorist
financing and drug trafficking.

4.28 No Property Manager. Agent hereby approves the property management
agreements between each Borrower and Grubb & Ellis Equity Advisors, Property
Management, Inc., a Delaware corporation (“Property Manager”). Borrower will not
enter into any agreement with any third party to manage the Project without
Agent’s prior written consent (which consent, in the event a Master Lease was to
terminate, would not be unreasonably withheld).

ARTICLE V
AFFIRMATIVE COVENANTS

5.1 Inspection. Subject to the rights of tenants under Leases, Agent and its
authorized agents may enter upon and perform inspections of the Project at all
reasonable times upon reasonable prior notice given orally or in writing to
Borrower. Agent, at Borrower’s expense, shall retain one or more independent
consultants to periodically inspect the Project and all documents, drawings,
plans, and consultants’ reports relating thereto. Borrower shall pay Lender’s
reasonable out-of-pocket expenses in connection with such inspections. Provided
that no Event of Default shall have occurred, Borrower’s obligation to pay such
costs shall be limited to $8,000.00 per year.

5.2 Books and Records/Audits. Borrower shall keep and maintain at all times at
Borrower’s address stated below, or such other place as Agent may approve in
writing (such approval not to be unreasonably withheld), complete and accurate
books of accounts and records adequate to reflect the results of Borrower’s
operation of the Project and to provide the financial statements required to be
provided to Agent pursuant to Section 5.3 below and, to the extent received by
Borrower, copies of all written contracts, correspondence, reports of Agent’s
independent consultant, if any, and other documents affecting the Project. Agent
and its designated agents shall have the right to inspect and copy any of the
foregoing. Additionally, Agent may audit and determine, in Agent’s reasonable
discretion, the accuracy of Borrower’s records and computations. The reasonable
out-of-pocket costs and expenses of the audit shall be paid by Borrower if the
audit discloses a monetary variance in any financial information or computation
submitted by Borrower equal to or greater than the greater of: (i) five percent
(5%); or (ii) $20,000.00.

5.3 Financial Statements; Balance Sheets. Borrower shall furnish to Agent and—
shall cause Borrower Sole Member and Principal to furnish to Agent such
unaudited financial statements and other financial information as Agent may from
time to time reasonably request (but never more frequently than monthly
reporting). All such financial statements shall show all material contingent
liabilities and shall accurately and fairly present the results of operations
and the financial condition of Borrower at the dates and for the period
indicated. Without limitation of the foregoing, Borrower shall furnish to Agent
and shall cause Borrower Sole Member and Principal to furnish to Agent the
following statements:

5.3.1 Quarterly and Annual Operating Statements. Statements of the operation of
the Project (including if requested by Agent a current rent roll excluding any
subleases entered into by Landlord as master lessee under the Master Lease,
quarterly operating statements, quarterly delinquency reports and a quarterly
schedule of delinquency receipts and payments) as of the last day of each
calendar quarter, to be delivered within forty-five (45) days after the end of
each calendar quarter and certified by Borrower as true, correct, and complete,
and yearly statements of the operation of the Project, to be delivered within
ninety (90) days after the end of each fiscal year and certified by Borrower as
true, correct, and complete. In the event that a default under any Master Lease
is continuing, such statements shall be in a form as Agent may reasonably
require. At any time and in Agent’s sole discretion after the occurrence of an
Event of Default, Agent may require that Borrower and/or Borrower Sole Member
and/or Principal furnish any or all of such quarterly statements to Agent on a
monthly basis.

5.3.2 Annual Balance Sheets and Financial Statements. Unaudited annual balance
sheets and financial statements from Borrower, Borrower Sole Member and
Principal (and, to the extent reasonably available to Borrower, Borrower Sole
Member or Principal, for the Landlords and guarantor of any Master Lease),
within ninety (90) days of the end of each fiscal year which are true and
correct in all respects, have been prepared in accordance with sound accounting
practices, and fairly present the financial condition(s) of the person(s)
referred to therein as of the date(s) indicated. At Agent’s request after the
occurrence of an Event of Default, such financial statements shall include,
specific information concerning Borrower’s, Borrower Sole Member’s and
Principal’s other real estate holdings, including property income and expenses
and debt service requirements and occupancy.

5.3.3 Audits. If Borrower fails to furnish or cause to be furnished promptly any
report required by this Section 5.3, and such failure continues for ten
(10) business days after notice thereof or if Agent reasonably deems such
reports to be unacceptable, Agent may elect (in addition to exercising any other
right and remedy) to conduct an audit of all books and records of Borrower,
Borrower Sole Member and/or Principal which in any way pertain to the Project
and to prepare the statement or statements which Borrower failed to procure and
deliver. Such audit shall be made and such statement or statements shall be
prepared by an independent firm of certified public accountants to be selected
by Agent. Borrower shall pay all reasonable, out-of-pocket expenses of the audit
and other reasonable services, which expenses shall be immediately due and
payable with interest thereon at the default rates contained in the Note.

5.4 Use of Proceeds. Borrower shall use the proceeds of the Loan for proper
business purposes. No portion of the proceeds of the Loan shall be used by
Borrower in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation U, Regulation T or Regulation X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Act of 1933 or the Securities Exchange Act of 1934.

5.5 Notice of Litigation or Default. Borrower shall promptly provide Agent with:

(a) written notice of any litigation, arbitration, or other proceeding or
governmental investigation pending or, to Borrower’s, Borrower Sole Member’s or
Principal’s knowledge, threatened against or relating to Borrower, Borrower Sole
Member, Principal (but with respect to matters affecting only Borrower Sole
Member or Principal, only such matters which could reasonably be expected to
have a material adverse effect on the financial condition of such Person), the
Project (but only to Borrower’s actual knowledge with respect thereto), the
Master Leases or the Ground Leases.

(b) A copy of all notices of default and violations of laws, regulations, codes,
ordinances and the like received by Borrower, Borrower Sole Member or Principal
relating to Borrower, the Collateral or the Project.

(c) A copy of all notices sent by Borrower to, or received by Borrower from,
Landlord or any holder of a mortgage or deed of trust on Landlord’s interest in
the Project under or with respect to the Ground Leases or the Master Leases or
sent or received with respect to a Guaranty.

5.6 Affiliate Transactions. Prior to entering into any agreement with an
Affiliate pertaining to the Project, Borrower shall deliver to Agent a copy of
such agreement, which shall be satisfactory to Agent in its reasonable
discretion (it being understood that if any of the terms in any such agreement
are materially more favorable to the Affiliate than would be a “market rate”
agreement with a third party, it shall be reasonable for Agent to find the
agreement unsatisfactory, although such circumstance is not the only reason
Agent may find an agreement with an Affiliate to be unsatisfactory). Agent shall
endeavor to approve or reject any such agreement within ten (10) business days
after Agent’s receipt of such agreement and Borrower’s request to do so;
provided, failure to do so shall not constitute a default under this Agreement.
However if Agent does not respond within said ten (10) business day period,
Borrower may send Agent a second request to do so, and if said request states at
the top of the first page thereof in bold all capital type with a typeface no
smaller than that used in this Agreement: THIS CONSTITUTES A SECOND NOTICE AS TO
THIS MATTER. IF YOU DO NOT RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT
YOU WILL BE DEEMED TO HAVE GRANTED YOUR APPROVAL PURSUANT TO THE LOAN AGREEMENT,
and if Agent does not send a notice approving or disapproving the request within
ten (10) business days of Agent’s receipt of such second request, then Agent
shall be deemed to have granted its approval. If requested by Agent, such
agreement shall provide Agent the right to terminate it upon Agent’s (or its
designee’s) acquisition of the Project through foreclosure, a deed-in-lieu of
foreclosure, UCC sale, or otherwise.

“Affiliate” means with respect to any individual, trust, estate, partnership,
limited liability company, corporation or any other incorporated or
unincorporated organization (each a “Person”), a Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with Borrower, Borrower Sole Member, Principal; any
officer, director, member, partner or shareholder of Borrower, Borrower Sole
Member or Principal; and any relative of any of the foregoing. The term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

5.7 Advertisement. Borrower agrees to allow Agent (at Agent’s sole cost and
expense) to advertise in the various news or financial media that Agent has
provided financing to Borrower.

5.8 Compliance With Ground Leases. Borrower agrees that it will observe, honor
and comply in all material respects with all of the terms and provisions of the
Ground Leases (to be kept therein by Borrower) at the times set forth therein,
and Borrower agrees not to take or fail to take any other action that would
result in a default under the Ground Leases or (subject to Borrower’s contest
rights under Section 13 of the Mortgages) a lien against the interest of
Borrower in the Ground Lease without Agent’s prior written consent. Borrower
agrees to use all diligent efforts to enforce Borrower’s rights and Landlord’s
obligations under the Ground Leases to the end that Borrower may enjoy all of
the material rights granted it under the Ground Leases. Borrower will furnish to
Agent such information and evidence as Agent may reasonably require concerning
Borrower’s performance and compliance with the terms and provisions of the
Ground Leases.

5.9 No termination of Easement. Without prior approval from Agent, Borrower
shall not terminate or amend any Easement.

5.10 Anti-Terrorism and Anti-Money Laundering Compliance.

5.10.1 Compliance with Anti-Terrorism Laws. Borrower covenants to Agent and
Lender that it shall not be, and, after making due inquiry, that no Person who
owns a controlling interest in or otherwise controls Borrower shall be,
(i) listed on the Lists; or (ii) a Designated Person. Borrower also shall
require, and shall take reasonable measures to ensure compliance with the
requirement, that no Person who owns any other direct interest in Borrower shall
be listed on any of the Lists or is or shall be a Designated Person. This
Section 5.10 shall not apply to any Person to the extent that such Person’s
interest in Borrower is through a U.S. Publicly-Traded Entity.

5.10.2 Compliance by Interest Holders. Borrower shall require each Person that
proposes to become a partner, member or shareholder in Borrower after the date
hereof and that is not a U.S. Publicly-Traded Entity to sign, and to deliver to
Borrower (and Borrower shall deliver to Lender), (i) an Interest Holder
Certification and Agreement, substantially in the form attached as Exhibit E
(“Interest Holder Agreement”) and (ii) if requested by Agent, Borrower shall
deliver to Agent a schedule of the name, legal domicile address and (for
entities) place of organization of each holder of a direct or indirect legal or
beneficial interest in Borrower.

5.10.3 Anti-Terrorism Policies. Borrower agrees to adopt and maintain adequate
policies, procedures and controls to ensure that it is in compliance with all
Anti-Terrorism Laws and related government guidance (such policies, procedures
and controls are collectively referred to in this Agreement as the “Borrower
Anti-Terrorism Policies”). Borrower further agrees to make the Borrower
Anti-Terrorism Policies, and the respective policies, procedures and controls
for Persons who are or are to become partners, members or shareholders in
Borrower (such policies, procedures and controls are collectively referred to as
the “Investor Anti-Terrorism Policies”), together with the information collected
thereby concerning Borrower and such partners, members or shareholders (but not
information about indirect members that do not have the power to direct the
management or policies of Borrower, whether through the ownership of voting
stock, agreement or otherwise), available to Agent for review and inspection by
Agent from time to time during normal business hours and upon reasonable prior
notice, and Borrower agrees to deliver copies of the same to Agent from time to
time upon request. Agent and Lender will keep the Borrower Anti-Terrorism
Policies and the Investor Anti-Terrorism Policies, and the information collected
thereby, confidential subject to customary exceptions for legal process,
auditors, regulators, or as otherwise reasonably required by Agent and Lender
for enforcement of its rights and/or in connection with reasonable business us
in the management, administration and disposition of its assets and investments.
Borrower consents to the disclosure to U.S. regulators and law enforcement
authorities by or Agent and Lender or any of their affiliates or agents of such
information about Borrower and the owners of direct and indirect interests in
Borrower that Agent and Lender reasonably deems necessary or appropriate to
comply with applicable Anti-Terrorism Laws and Anti-Money Laundering Laws.

5.10.4 Funds Invested in Borrower. Borrower covenants that it will take
Anti-Money Laundering Measures in accordance with Anti-Money Laundering Laws
with respect to each holder of a direct or indirect interest in any Borrower.

5.10.5 Borrower Compliance with Anti-Money Laundering Laws. Borrower covenants
to Agent and Lender that it shall take reasonable measures appropriate to the
circumstances (in any event as required by law), to ensure that Borrower is in
compliance with all current and future Anti-Money Laundering Laws and laws,
regulations and government guidance for the prevention of terrorism, terrorist
financing and drug trafficking.

5.10.6 Notification of Agent; Quarantine Steps. Borrower shall immediately
notify Agent if Borrower obtains actual knowledge that any holder of a direct or
indirect interest in any Borrower, or any director, manager or officer of any of
such holder, (i) has been listed on any of the Lists, (ii) has become a
Designated Person, (iii) is under investigation by any governmental authority
for, or has been charged with or convicted of, money laundering drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (iv) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (v) has had funds seized or forfeited
in an action under any Anti-Money Laundering Laws.

5.11 Cooperation. Borrower acknowledges that Lender and its successors and
assigns may (a) sell, transfer or assign this Agreement, the Note and the other
Loan Documents to one or more investors as a whole loan, in a rated or unrated
public offering or private placement, (b) participate the Loan to one or more
investors in a rated or unrated public offering or private placement,
(c) deposit the Loan Documents with a trust, which trust may sell certificates
to investors evidencing an ownership interest in the trust assets in a rated or
unrated public offering or private placement, or (d) otherwise sell the Loan or
interest therein to investors in a rated or unrated public offering or private
placement (the transactions referred to in clauses (a) through (d) are
hereinafter referred to as “Secondary Market Transactions”). Borrower shall, at
Lender’s expense, cooperate in good faith with Agent and Lender in effecting any
such Secondary Market Transaction and shall cooperate in good faith to implement
all requirements reasonably imposed by the participants involved in any
Secondary Market Transaction (including without limitation, an institutional
purchaser, participant or investor) including, without limitation, all
structural or other changes to the Loan, modifications to any documents
evidencing or securing the Loan, delivery of opinions of counsel reasonably
acceptable to such other purchasers, participants or investors may reasonably
require; provide, however, that Borrower shall not be required to modify any
documents evidencing or securing the Loan which would (i) modify the interest
rates payable under the Note, (ii) modify the stated maturity of the Note,
(iii) modify the amortization of principal of the Note, (iv) modify or conflict
with any other material terms or covenants of the Loan, (v) conflict with any
Ground Lease or Master Lease, (vi) increase Borrower’s liability or obligations
under the Loan Documents or (vii) decrease Agent’s and Lender’s obligations
hereunder. Borrower shall provide such information and documents relating to
Borrower, Principal, any Affiliate of Borrower and/or the Project. Borrower
acknowledges that certain information regarding the Loan and Borrower’s
Affiliates and the Project may be included in a private placement memorandum,
prospectus or other disclosure documents.

5.12 Legal Existence; Name, Etc. Borrower and Borrower Sole Member shall
preserve and keep in full force and effect its existence as a Single Purpose
Entity (provided, the parties acknowledge that Borrower Sole Member is the sole
member of each Borrower, as set forth above), entity status, franchises, rights
and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Project. Neither any Borrower nor Borrower Sole Member shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of all or
substantially all of its assets, or acquire all or substantially all of the
assets of the business of any Person, or permit any subsidiary or Affiliate of
Borrower to do so. Borrower shall not amend or terminate or permit the amendment
or termination of Borrower’s partnership agreement, membership agreement or
articles of incorporation without Agent’s prior written consent, such consent
not to be unreasonably withheld. Borrower and Borrower Sole Member shall conduct
business only in its own name and Borrower shall not change its name, identity,
or organizational structure, the location of its chief executive office or
principal place of business or its state of organization unless Borrower
(a) shall have obtained Agent’s prior written consent to such change, and
(b) shall have taken all actions necessary or requested by Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower and Borrower Sole Member shall maintain its separateness as an entity,
including maintaining separate books, records, and accounts and observing
corporate and partnership formalities independent of any other entity, shall pay
its obligations with its own funds and shall not commingle funds or assets with
those of any other Borrower or entity. “Single Purpose Entity” means a Person
(other than an individual, a government, or any agency or political subdivision
thereof), which exists solely for the purpose of owning and operating the
Project, conducts business only in its own name, does not engage in any business
or have any assets unrelated to the Project, does not have any debt other than
as permitted by this Agreement, has its own separate books, records, and
accounts (with no commingling of assets), holds itself out as being a Person
separate and apart from any other Person, and observes corporate, partnership or
limited liability company, as the case may be, formalities independent of any
other Person, and which otherwise constitutes a single purpose, bankruptcy
remote entity as determined by Agent. Without limiting the foregoing, a Single
Purpose Entity (i) does not hold, directly or indirectly, any ownership interest
(legal or equitable) in any real or personal property other than the interest
which it owns in the Project and (ii) is not a shareholder or partner or member
of any other entity.

5.13 Insurance Impounds. Borrower shall deposit with Agent, monthly, a sum of
money (the “Insurance Impound”) equal to one-twelfth (1/12th) of the annual
charges for insurance premiums relating to the insurance coverages required by
this Agreement. As of the Effective Date, the balance currently held by Agent
with respect to the Insurance Impound is $0. On or before the Effective Date,
Borrower shall deposit with Agent a sum of money that together with the monthly
installments will be sufficient to make each of such payments thirty (30) days
prior to the date any delinquency or penalty becomes due with respect to such
payments and maintain a reserve equal to approximately 1/12 of the annual
charges in Agent’s sole but reasonable estimation. Deposits shall be made on the
basis of Agent’s estimate from time to time of the charges for the current year.
All funds so deposited shall be held by Agent. These sums may be commingled with
the general funds of Agent, and shall not be deemed to be held in trust for the
benefit of Borrower. So long as no Event of Default exists hereunder, Agent
shall credit for Borrower’s account interest on such funds held by Agent from
time to time at the money market account rate announced from time to time by the
Northern Trust Company or any other national banking association selected by
Agent in its sole discretion (the “Money Market Rate”). All interest paid on
such funds shall be deemed to be a part of the Insurance Impound and shall be
applied in accordance with this Section 5.13. Borrower hereby grants to Agent
for the benefit of Lender and Agent a security interest in all funds so
deposited with Agent for the purpose of securing the Loan. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Agent, as Agent may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Agent. Borrower shall furnish Agent with bills for the
charges for which such deposits are required at least thirty (30) days prior to
the date on which the charges first become payable. If at any time the amount on
deposit with Agent, together with amounts to be deposited by Borrower before
such charges are payable, is insufficient to pay such charges and maintain a
reserve equal to approximately 1/12 of the annual charges in Agent’s sole but
reasonable estimation, Borrower shall deposit any deficiency with Agent
immediately upon demand. Agent shall pay such charges when the amount on deposit
with Agent is sufficient to pay such charges and maintain such reserve and Agent
has received a bill for such charges. Notwithstanding the foregoing to the
contrary, so long as any Master Lease requires the tenant under such Master
Lease to pay insurance premiums for the applicable Project directly to the
insurance provider, this Section 5.13 shall not apply with respect to such
Project, provided that Borrower delivers to Lender during each calendar quarter
insurance binders reflecting that all insurance to be maintained under the terms
of this Agreement is valid and effective.

5.14 Real Estate Tax Impounds. Borrower shall deposit with Agent, monthly, a sum
of money (the “Tax Impound”) equal to one-twelfth (1/12th) of the annual charges
for real estate taxes, assessments, franchise taxes and changes, impositions and
other charges and obligations relating to the Project (collectively, the
“Taxes”). As of the Effective Date, the balance currently held by Agent with
respect to the Tax Impound is $0. On or before the Effective Date, Borrower
shall deposit with Agent a sum of money that together with the monthly
installments will be sufficient to make each of such payments thirty (30) days
prior to the date any delinquency or penalty becomes due with respect to such
payments and maintain a reserve equal to approximately 1/12 of the annual taxes,
assessments and charges in Agent’s sole but reasonable estimation. Deposits
shall be made on the basis of Agent’s estimate from time to time of the charges
for the current year (after giving effect to any reassessment or, at Agent’s
election, on the basis of the charges for the prior year, with adjustments when
the charges are fixed for the then current year). All funds so deposited shall
be held by Agent. These sums may be commingled with Agent’s general funds and
shall not be deemed to be held in trust for the benefit of Borrower. So long as
no Event of Default exists hereunder, Agent shall credit for Borrower’s account
interest on such funds held by Agent from time to time at the Money Market Rate.
All interest paid on such funds shall be deemed to be a part of the Tax Impound
and shall be applied in accordance with this Section 5.14. Borrower hereby
grants to Agent for the benefit of Lender and Agent a security interest in all
funds so deposited with Agent for the purpose of securing the Loan. While an
Event of Default exists, the funds deposited may be applied in payment of the
charges for which such funds have been deposited, or to the payment of the Loan
or any other charges affecting the security of Agent, as Agent may elect, but no
such application shall be deemed to have been made by operation of law or
otherwise until actually made by Agent. Borrower shall furnish Agent with bills
for the charges for which such deposits are required at least thirty (30) days
prior to the date on which the charges first become payable. If at any time the
amount on deposit with Agent, together with amounts to be deposited by Borrower
before such charges are payable, is insufficient to pay such charges and
maintain a reserve equal to approximately 1/12 of the annual taxes, assessments
and charges in Agent’s sole but reasonable estimation, Borrower shall deposit
any deficiency with Agent immediately upon demand. Agent shall pay such charges
when the amount on deposit with Agent is sufficient to pay such charges and
maintain such reserve and Agent has received a bill for such charges. The
obligation of Borrower to pay the Taxes, as set forth in the Loan Documents, is
not affected or modified by the provision of this paragraph. Notwithstanding the
foregoing to the contrary, so long as any Master Lease requires the tenant under
such Master Lease to pay the Taxes for the applicable Project directly to the
taxing authority, this Section 5.14 shall not apply with respect to such
Project, provided that Borrower delivers to Lender during each calendar quarter
evidence that all Taxes for the applicable Project have been timely paid.

5.15 Replacement Reserves.

5.15.1 Deposits. At the time of and in addition to the monthly installment of
interest, and if applicable, principal due under the Note and this Loan
Agreement, Borrower shall pay to Agent an amount equal to (i) the product of
Twenty Five Cents ($0.25) multiplied by the number of rentable square feet of
space in the Project (ii) divided by 12 (the “Replacement Deposit”). As of the
Effective Date, the balance currently held by Agent with respect to the
Replacement Deposit is $173,169.65, with the amount attributable to each
individual Project as set forth in Exhibit I attached to and made a part of this
Agreement. Provided no Event of Default hereunder or under any of the other Loan
Documents exists, Agent shall credit for Borrower’s account interest on the sum
of the Replacement Deposit held by Agent from time to time, which interest shall
accrue monthly at the Money Market Rate. The undisbursed amount of the
Replacement Deposit and any interest earned thereon is hereinafter referred to
as the “Replacement Reserve”. Borrower hereby grants to Agent for the benefit of
Lender and Agent a security interest in the Replacement Reserve for the purpose
of securing the Loan. On the Maturity Date, the monies then remaining on deposit
with Agent shall, at Agent’s option, be applied against the Indebtedness or, if
no Event of Default then is continuing, returned to Borrower. The Replacement
Reserve may be commingled with the general funds of the Agent, and these sums
shall not be deemed to be held in trust for the benefit of Borrower.

5.15.2 Disbursements. So long as no Event of Default hereunder or under any of
the other Loan Documents exists, Borrower may request, from time to time, Agent
to disburse funds from the Replacement Reserve (which request will include a
reasonably detailed description of the capital expenditures at the Project which
Borrower intend to pay for with such funds), which request shall not be
unreasonably denied by Agent. If requested by Agent, each disbursement request
will be accompanied by copies of invoices, lien waivers and other evidence as to
the work and payment therefor reasonably required by Agent. Disbursements of the
Replacement Reserve shall be subject to the general conditions for advances
described in Schedule IV hereto. If an Event of Default occurs, Agent shall have
the right to apply all or any portion of the Replacement Reserve to the
obligations evidenced by the Loan Documents in such order as Agent in its sole
discretion determines.

5.16 Occupancy Covenants. At all times from and after the Effective Date, as
measured at the end of each calendar quarter, the percentage, as determined by
Agent in its reasonable discretion, calculated by dividing (i) the aggregate
space (measured in rentable square feet) in the Improvements that is occupied
subject to a current lease or occupancy agreement (other than the Master Leases)
by (ii) the aggregate space (measured in rentable square feet) in all of the
Improvements, shall be equal to or greater than eighty-two percent (82%) (the
“Occupancy Covenant”). If, in Agent’s reasonable discretion, Agent determines
that the Occupancy Covenant is not met as of the end of any calendar quarter
after the Effective Date, such failure shall not constitute a breach, default or
Event of Default hereunder, but upon written notice and demand from Agent,
Borrower shall deposit with Lender, as cash collateral for the Loan and all
amounts payable under the Loan Documents, monthly payments of $20,262.61 (each
an “Occupancy Covenant Deposit”), payable on the first (1st) day of each month
until the Occupancy Covenant is satisfied as of the end of a subsequent calendar
quarter. All funds so deposited shall be held by Agent. These sums may be
commingled with Agent’s general funds and shall not be deemed to be held in
trust for the benefit of Borrower. So long as no Event of Default exists
hereunder, Agent shall credit for Borrower’s account interest on such funds held
by Agent from time to time at the Money Market Rate. All interest paid on such
funds shall be deemed to be a part of the Occupancy Covenant Deposit and shall
be applied in accordance with this Section 5.16. Borrower hereby grants to Agent
for the benefit of Lender and Agent a security interest in all funds so
deposited with Agent for the purpose of securing the Loan. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Agent, as Agent may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Agent.

5.17 Right of First Refusal. So long as the Loan is outstanding, if Borrower or
any Affiliate of Borrower obtains a signed term sheet or loan application from
another source of financing relating to financing for any of the Projects (each
a “Financing Term Sheet”), Borrower shall provide Agent with a copy of all
Financing Term Sheets and Lender shall have a right of first refusal to provide
any such financing on the terms described in the applicable Financing Term
Sheet. In the event that Lender fails, within five (5) business days after
Borrower’s delivery of any such Financing Term Sheet, to issue its own term
sheet to Borrower (or the applicable Affiliate(s)) upon terms as good or better
for Borrower (in the reasonable discretion of Borrower) than those offered in
the Financing Term Sheet(s) submitted to Lender, then Lender shall be deemed to
have waived its right of first refusal with respect to such Financing Term Sheet
and, subject to the terms of the Loan Documents, Borrower (or the applicable
Affiliate(s)) may proceed with the transactions contemplated by such Financing
Term Sheet.

ARTICLE VI
NEGATIVE COVENANTS

6.1 No Amendments. Except as otherwise expressly provided herein, Borrower shall
not without Lender’s consent (which consent shall not be unreasonably withheld)
amend, modify or terminate, or permit the amendment, modification or termination
of:

(a) the Operating Agreements, the Incorporation Documents, or the Borrower Sole
Member Agreement; or

(b) any Ground Lease; or

(c) any Master Lease; or

(d) any Guaranty.

6.2 No Additional Indebtedness. Borrower shall not, without Agent’s prior
written consent, incur additional indebtedness, except for trade payables in the
ordinary course of business. Other than with respect to this Loan, Borrower Sole
Member shall not be a party, directly or indirectly, in any loan transactions,
whether as borrower, principal, guarantor, general partner of any borrower,
principal or guarantor or otherwise.

6.3 No Commingling Funds. Borrower shall not commingle the funds related to the
Project with funds from any other property.

6.4 Lienable Work. No excavation, construction, earth work, site work or any
other mechanic’s lienable work (other than Tenant Improvements for subtenants
claiming by or under a Landlord) shall be done to or for the benefit of the
Project by, with the consent of or at the direction of Borrower, without Agent’s
approval (such approval not to be unreasonably withheld), except for normal
repair and maintenance in the ordinary course of business.

6.5 Conversion. Borrower shall not, and shall not permit, the Project or any
portion thereof after the Effective Date to be converted or take any preliminary
actions which could lead to a conversion to condominium or cooperative form or
ownership.

6.6 Use of Property. Unless required by applicable law, Borrower shall not, to
the extent within its control under the applicable Ground Leases and Master
Leases permit any material changes in the use of any part of any Project from
the use existing at the time the respective Mortgage is executed. Borrower shall
not initiate or acquiesce in a change in the plat of subdivision, or zoning
classification of the Project or any part thereof without Agent’s prior written
consent which consent shall not be unreasonably withheld provided the value of
the Project and Agent’s lien will not be impaired thereby.

6.7 Leases. Except as provided in Section 6.1(a) above, Borrower shall not
without Agent’s prior written consent (which consent shall not be unreasonably
withheld) enter into, amend or modify any Lease or other rental or occupancy
agreement or concession agreement with respect to the Project. Upon Borrower’s
preparation (if any) of a form Lease with respect to the Project, Borrower shall
submit for Agent’s approval the form Lease Borrower proposes to use at the
Project, such approval not to be unreasonably withheld.

6.8 Ground Leases. Borrower shall not, without Agent’s prior written consent
subordinate any interest of Borrower in the Ground Leases to any lien, or take
or knowingly fail to take any action that, subject to Borrower’s contest rights
under Section 13 of the Mortgages, would result in a lien against Borrower’s
interest in the Ground Lease or the Project other than taxes and assessments not
yet delinquent.

ARTICLE VII
EVENTS OF DEFAULT; ACCELERATION OF INDEBTEDNESS; REMEDIES

7.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Agreement:

(a) Failure of Borrower to pay, within five (5) days after Agent delivers to
Borrower notice of nonpayment, any of the payment obligations of Borrower to
Lender or Agent (“Indebtedness”), including any payment due under the Note or
this Agreement; or

(b) Failure of Borrower to strictly comply with the provisions of Section 4.21
(single asset entity); 5.1 (inspection), or 6.8 (Ground Leases) of this
Agreement; or

(c) Breach of any covenant, representation or warranty other than as set forth
in subsections (a) and (b) above that is not cured within thirty (30) days after
notice; provided, however, if such breach cannot by its nature be cured within
thirty (30) days, and Borrower diligently pursues the curing thereof (and then
in all events cures such failure within ninety (90) days after the original
notice thereof), Borrower shall not be in default hereunder; or

(d) A petition under any Chapter of Title 11 of the United States Code or any
similar law or regulation is filed by or against Landlord, Borrower or Principal
(and in the case of an involuntary petition in bankruptcy, such petition is not
discharged within ninety (90) days of its filing), or a custodian, receiver or
trustee for any of the Project is appointed, or Landlord, Borrower or Principal
makes an assignment for the benefit of creditors, or any of them are adjudged
insolvent by any state or federal court of competent jurisdiction, or any of
them admit their insolvency or inability to pay their debts as they become due
or an attachment or execution is levied against any of the Project; or

(e) The occurrence of a default and the expiration of any cure period applicable
thereto under any of the other Loan Documents; or

(f) Borrower shall default in the payment of any indebtedness (other than the
Indebtedness) and such default is declared and is not cured within the time, if
any, specified therefor in any agreement governing the same, and the amount due
is in excess of Fifteen Thousand and No/100 Dollars ($15,000) and Borrower is
not then, or within fifteen (15) days thereafter, contesting such alleged
default by appropriate legal proceedings; or

(g) Any material statement, report or certificate made or delivered to Agent by
Borrower, Borrower Sole Member, or Principal is not materially true and complete
when made; or

(h) Breach of any representation contained in subsection 4.1.4 (Authority)
hereof; or

(i) There shall occur a material adverse change in the financial condition of
Borrower or Principal; or

(j) The termination (except in accordance with the terms of the Master Lease) or
rejection of any Master Lease; or

(k) The occurrence of a default and the expiration of any cure period applicable
thereto under any Master Lease; or

(l) The occurrence of a default by Borrower which is not cured (or which is not
waived in writing by Landlord) prior to the expiration of any cure period
applicable thereto under any Ground Lease.

7.2 Acceleration; Remedies. Upon the occurrence of an Event of Default at the
option of Agent, the Indebtedness shall become immediately due and payable
without notice to Borrower and Agent shall be entitled to all of the rights and
remedies provided in the Loan Documents or at law or in equity. Each remedy
provided in the Loan Documents is distinct and cumulative to all other rights or
remedies under the Loan Documents or afforded by law or equity, and may be
exercised concurrently, independently, or successively, in any order whatsoever.
        .

ARTICLE VIII
INTENTIONALLY DELETED

ARTICLE IX
INTENTIONALLY DELETED

ARTICLE X
INTENTIONALLY DELETED

ARTICLE XI
MISCELLANEOUS

11.1 Expenditures and Expenses. Borrower shall promptly pay all reasonable Costs
(defined below) incurred by Agent and Lender in connection with the
documentation, closing, modification, responding to requests for disbursements
or consents, making disbursements, workout, collection or enforcement of the
Loan or any of the Loan Documents (as applicable) and all such Costs shall be
included as additional Indebtedness bearing interest at the Interest Rate (or,
if such Costs are past due, at the default rate set forth in the Note) until
paid. For the purposes hereof “Costs” means all expenditures and expenses which
may be paid or incurred by or on behalf of Agent and Lender including repair
costs, payments to remove or protect against liens, reasonable attorneys’ fees
(including fees of Agent’s inside counsel), receivers’ fees, engineers’ fees,
accountants’ fees, independent consultants’ fees (including environmental
consultants), all costs and expenses incurred in connection with any of the
foregoing, Agent’s and Lender’s out-of-pocket costs and expenses related to any
audit or inspection of the Property, outlays for documentary and expert
evidence, stenographers’ charges, stamp taxes, publication costs, and costs
(which may be estimates as to items to be expended after entry of an order or
judgment) for procuring all such abstracts of title, surveys, title and UCC
searches, and examination, title insurance policies and similar data and
assurances with respect to title as Agent and Lender may deem reasonably
necessary either to prosecute any action or to evidence to bidders at any
foreclosure sale of the Project the true condition of the title to, or the value
of, the Project.

11.2 Disclosure of Information. Agent and Lender shall have the right (but shall
be under no obligation) to make available to any party for the purpose of
granting participations in or selling, transferring, assigning or conveying all
or any part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of the Project) any and all
information which Agent and Lender may have with respect to the Project and
Borrower, Borrower Sole Member, or Principal whether provided by Borrower,
Borrower Sole Member, Principal or any third party or obtained as a result of
any environmental assessments (provided the same are instructed to and agree to
be bound by the terms of Section 11.15 below). Provided such party is instructed
to and agrees to be bound by the terms of Section 11.15 below, Borrower,
Borrower Sole Member, and Principal agree that Agent and Lender shall have no
liability whatsoever as a result of delivering any such information to any such
third party, and Borrower, Borrower Sole Member and Principal, on behalf of
themselves and their successors and assigns, hereby release and discharge Agent
and Lender from any and all liability, claims, damages, or causes of action,
arising out of, connected with or incidental to the delivery of any such
information to any such third party.

11.3 Sale of Loan. Agent and Lender, at any time and without the consent of
Borrower, Borrower Sole Member, or Principal, may grant participations in or
sell, transfer, assign and convey all or any portion of its right, title and
interest in and to the Loan, this Agreement and the other Loan Documents, any
guaranties given in connection with the Loan and any collateral given to secure
the Loan; provided, however, that until notice of such grant, sale, transfer,
assignment or conveyance is provided to Borrower in accordance with the terms
and conditions of this Agreement, all payments made by Borrower to General
Electric Capital Corporation in accordance with the terms of this Agreement
shall continue to be applied to the indebtedness and obligations due under the
Loan Documents, in accordance with the terms of the Loan Documents.

11.4 Forbearance by Lender Not a Waiver. Any forbearance by Agent or Lender in
exercising any right or remedy under any of the Loan Documents, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any right or remedy. Agent’s acceptance of payment of any sum secured by any of
the Loan Documents after the due date of such payment shall not be a waiver of
Agent’s or Lender’s right to either require prompt payment when due of all other
sums so secured or to declare a default for failure to make prompt payment. The
procurement of insurance or the payment of taxes or other liens or charges by
Agent or Lender shall not be a waiver of Agent’s or Lender’s right to
accelerate, to the extent permitted under the Loan Documents, the maturity of
the Loan, nor shall Agent’s or Lender’s receipt of any awards, proceeds, or
damages under Section 5 of the Mortgages operate to cure or waive Borrower’s,
Borrower Sole Member’s, or Principal’s default in payment of sums secured by any
of the Loan Documents. With respect to all Loan Documents, only waivers made in
writing by Agent or Lender shall be effective against Agent or Lender,
respectively.

11.5 APPLICABLE LAW; SEVERABILITY. THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL
BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES. The invalidity, illegality or unenforceability of any provision of
this Agreement shall not affect or impair the validity, legality or
enforceability of the remainder of this Agreement, and to this end, the
provisions of this Agreement are declared to be severable.

11.6 Relationship; Indemnity. Borrower shall indemnify, protect, hold harmless
and defend Agent and Lender, their successors, assigns, shareholders, directors,
officers, employees, and agents from and against any and all loss, damage,
reasonable cost, reasonable expense (including reasonable attorneys’ fees), and
claims arising out of or in connection with (a) the Project, (b) the Collateral,
(c) any act or omission of Borrower, Borrower Sole Member, Principal, or their
respective employees or agents, whether actual or alleged, and (d) any and all
brokers’ commissions or other costs of similar type by any party in connection
with the Loan, in each case except to the extent arising from the indemnitee’s
gross negligence or willful misconduct (or in the case of clause (d), arising
from the act of the indemnitee). Upon written request by an indemnitee, Borrower
will undertake, at its own costs and expense, on behalf of such indemnitee,
using counsel reasonably satisfactory to the indemnitee, the defense of any
legal action or proceeding whether or not such indemnitee shall be a party,
provided that such indemnitee in such case is entitled to be indemnified
pursuant to the prior provisions of this Section. At Agent’s or Lender’s option,
Agent or Lender may, at Borrower’s reasonable expense, prosecute or defend any
action involving the priority, validity or enforceability of any of the Loan
Documents. In the event that, in Agent’s or Lender’s reasonable discretion,
Agent or Lender elects to settle any legal action or proceeding, which would
give rise to an obligation of Borrower to indemnify Agent or Lender, Agent or
Lender shall notify Borrower in writing of the proposed settlement amount and
Borrower shall have five (5) days following Agent’s or Lender’s notice to notify
Agent or Lender in writing of Borrower’s consent to such a settlement, which
consent shall not be unreasonably withheld. In the event that Borrower does not
so notify Agent or Lender of Borrower’s consent to such a settlement, Agent or
Lender shall have a right to proceed with such a settlement unless, within said
five (5)-day period, as to a civil matter not affecting any regulatory matters
or the possibility of any criminal prosecution or fine, Borrower causes Agent or
Lender to be provided with an indemnity agreement in form and substance
satisfactory to Agent or Lender in Agent’s or Lender’s sole discretion from a
person or entity satisfactory to Agent or Lender in Agent’s or Lender’s sole
discretion, which agreement shall indemnify Agent or Lender for any difference
between the proposed settlement amount and the sum of (i) the actual amount
ultimately paid by Agent or Lender in respect of such legal action or
proceedings plus (ii) all costs and expenses incurred by Agent or Lender in
connection with such legal action or proceeding, from and after the date the
proposed settlement is declined, including without limitation, reasonable legal
fees and expenses and court costs.

11.7 Notice. Any notice or other communication required or permitted to be given
shall be in writing addressed to the respective party as set forth below and may
be personally served, or sent via facsimile or by overnight courier or U.S. Mail
and shall be deemed given:

(a) if served in person, when served; (b) if sent via facsimile, on the date of
transmission if before 3:00 p.m. (Chicago time) on a business day; provided that
a hard copy of such notice is also sent pursuant to (c) or (d) below; (c) if by
overnight courier, on the first business day after delivery to the courier; or
(d) if by U.S. Mail, certified or registered mail, return receipt requested on
the fourth (4th) business day after deposit in the mail postage prepaid.

      Notices to Borrower:  
[Each respective Borrower]
c/o Grubb & Ellis Healthcare REIT II, Inc.
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705
Attn: Danny Prosky
Facsimile: (714) 975-2199
With a copy to:  
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attn: Joseph J. McQuade
Facsimile: (804) 916-9127
Notices to Agent:  
General Electric Capital Corporation
Loan No. 70084291
500 West Monroe Street
Chicago, Illinois 60661
Attn: Managing Director, HFS Real Estate Portfolio
Management Group
Facsimile: (866) 207-0498
With a copy to:  
General Electric Capital Corporation
Loan No. 70084291
500 West Monroe Street
Chicago, Illinois 60661
Attention: Brad Haber, Managing Director
Facsimile: (866) 774-3360
And with a copy to:  
General Electric Capital Corporation
Loan No. 70084291
5804 Trailridge Drive
Austin, Texas 78731
Attn: Diana Pennington, Chief Counsel – HFS Real Estate
Facsimile: (866) 221-0433

11.8 Successors and Assigns Bound; Joint and Several Liability; Agents; and
Captions. The covenants and agreements contained in the Loan Documents shall
bind, and the rights thereunder shall inure to, the respective successors and
assigns of Agent, Lender, Borrower, Borrower Sole Member and Principal, as
applicable, subject to the provisions of this Agreement. In exercising any
rights under the Loan Documents or taking any actions provided for therein,
Agent or Lender may act through their respective employees, agents or
independent contractors as authorized by Lender. The captions and headings of
the paragraphs and sections of this Agreement are for convenience only and are
not to be used to interpret or define the provisions hereof.

11.9 Terms and Usage. As used in the Loan Documents “business day” means any
day, other than a Saturday or a Sunday, when banks in Chicago, Illinois are not
required or authorized to be closed.

11.10 Time of Essence. Time is of the essence of this Agreement and the other
Loan Documents and the performance of each of the covenants and agreements
contained herein and therein.

11.11 CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS
AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER,
AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

11.12 WAIVER OF JURY TRIAL. BORROWER, AGENT AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. BORROWER, AGENT AND
LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH OF THEM WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER,
AGENT AND LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

11.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, and together shall constitute one
and the same instrument.

11.14 Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement among the parties hereto and supercede all prior commitments,
agreements, representations and understandings, whether written or oral,
relating to the subject matter hereof, and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto.

11.15 Confidentiality. Agent and Lender agrees that it will take all reasonable
steps to keep confidential any proprietary information given to it by Borrower,
including, without limitation, business plans and customer lists; provided,
however, that this restriction shall not apply to information which (i) has at
the time in question entered the public domain, (ii) is required to be disclosed
by law, (iii) is disclosed to Agent’s or Lender’s auditors, attorneys, or agents
(provided the same are instructed to and agree to be bound by the terms of this
Section 11.15), (iv) in Agent’s or Lender’s reasonable judgment is customarily
furnished to any Lender or to any purchaser or prospective purchaser of
participations or other interests in a loan (provided the same are instructed to
and agree to be bound by the terms of this Section 11.15), or (v) necessarily
must be disclosed by Agent or Lender for Agent or Lender to enforce its rights
and remedies during the existence of an Event of Default. Notwithstanding
anything to the contrary set forth herein or in any other agreement to which the
parties hereto are parties or by which they are bound, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated by this Agreement and the other Loan Documents (the “Transaction”),
shall not apply to the federal tax structure or federal tax treatment of the
Transaction, and each party hereto (and any employee, representative, agent of
any party hereto) may disclose to any and all persons, without limitation of any
kind, the federal tax structure and federal tax treatment of the Transaction.
The preceding sentence is intended to cause the Transaction to be treated as not
having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the Internal Revenue Code of 1986, as amended,
and shall be construed in a manner consistent with such purpose. In addition,
each party hereto acknowledges that it has no proprietary or exclusive rights to
the federal tax structure of the Transaction or any federal tax matter or
federal tax idea related to the Transaction.

11.16 Existence of an Event of Default. The phrase “Event of Default exists” as
used in this Agreement and in the other Loan Documents means an Event of Default
has occurred, is continuing and has not been cured.

11.17 Third Party Beneficiaries. Except to the extent it is a party to a Loan
Document, no guarantor of any Master Lease and no Landlord is a third party
beneficiary of the Loan Documents.

ARTICLE XII
THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender hereby irrevocably appoints
and authorizes to act as its agent hereunder and under the other Loan Documents
with such powers as are specifically delegated to Agent by the terms of this
Agreement and of the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Agent (which term as used in this sentence
and in Section 12.5 the first sentence of Section 12.6 hereof shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents): (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents, and shall
not by reason of this Agreement or any other Loan Document be a trustee for any
Lender; (b) shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
other Loan Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document referred to or provided for herein or therein or for any
failure by Borrower, or any other Person to perform any of their obligations
hereunder or thereunder; (c) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document;
and (d) shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct. Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including, without limitation, any thereof by
telephone, facsimile transmission, telex, electronic mail, or cable) believed by
it to be genuine and correct and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent in good faith. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with the
instructions given by all of the Lenders, and such instructions of such Lenders
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.

12.3 Defaults. Agent shall not be deemed to have knowledge or notice of the
occurrence of a default or Event of Default unless Agent has received written
notice from a Lender or Borrower specifying such default and stating that such
notice is a “Notice of Default”. In the event that Agent receives such a notice
of the occurrence of a default or Event of Default. Agent shall give prompt
notice thereof to the Lenders. Agent shall (subject to Section 12.7 hereof) take
such action with respect to such default or Event of Default as shall be
directed by all Lenders.

12.4 Rights as a Lender. With respect to the Loan made by it, Agent in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Agent in its individual capacity. Agent and its affiliates
may (without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrower or any
of their Affiliates as if it were not acting as Agent, and Agent and its
affiliates may accept fees and other consideration from Borrower or such
Affiliate for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrower, but without limiting the obligations of Borrower under
the Loan Documents) ratably in accordance with their respective interests in the
Loan, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against Agent
(including by any Lender) arising out of or by reason of any investigation in or
in any way relating to or arising out of this Agreement or any other Loan
Document or any other documents contemplated by or referred to herein or therein
or in connection with the Loan (including, without limitation, the costs and
expenses that Borrower is obligated to pay under the Loan Documents, but
excluding, unless an Event of Default exists, normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified.

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees and
acknowledges that it has, independently and without reliance on Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or under any other
Loan Document. Agent shall not be required to keep itself informed as to the
performance or observance by Borrower of this Agreement or any of the other Loan
Documents or to inspect the properties or books of Borrower or any of its
Affiliates. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by Agent hereunder, Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
Borrower or any of its Affiliates that may come into the possession of Agent or
any of its affiliates.

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Loan Documents, Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 12.5 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

12.8 Resignation of Agent. Subject to the appointment and acceptance of
successor Agent as provided below, Agent may resign upon giving notice thereof
to the Lenders; provided, however, that such resignation shall not be effective
until such time as the successor Agent is in place and shall deliver written
notice of such appointment to Borrower. Upon any such resignation, the Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Lenders and shall have accepted such appointment
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders appoint a successor Agent, that
shall be a sophisticated financial institution. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article XII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

[Remainder of page intentionally left blank; signature pages follow]

ALICE SIGNATURE PAGE OF AMENDED AND RESTATED LOAN AGREEMENT
(Portfolio)

G&E HC REIT II ALICE MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
CARLSBAD SIGNATURE PAGE OF
AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II CARLSBAD MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
HOBBS SIGNATURE PAGE OF AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II HOBBS MOB, LLC,
a Delaware limited liability company
By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
HOPE SIGNATURE PAGE OF AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II HOPE MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
LAKE CHARLES SIGNATURE PAGE OF
AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II LAKE CHARLES MOB, LLC,

a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
LUFKIN SIGNATURE PAGE OF AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II LUFKIN MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
VICTORIA SIGNATURE PAGE OF AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II VICTORIA MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
WHARTON SIGNATURE PAGE OF
AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

G&E HC REIT II WHARTON MOB, LLC,
a Delaware limited liability company

By: G&E HC REIT II Dixie-Lobo MOB Portfolio, LLC,
a Delaware limited liability company, its Sole Member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its Sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
AGENT AND LENDER SIGNATURE PAGE OF
AMENDED AND RESTATED LOAN AGREEMENT

(Portfolio)

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation

By:/s/ Daniel Eppley
Name: Daniel Eppley
Its: Vice President


AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION,


a Delaware corporation

By:/s/ Daniel Eppley
Name: Daniel Eppley
Its: Vice President


